                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,

                   Plaintiff,                              8:21CV211

        vs.
                                                             ORDER
KEN PREY, Administrator; BRAD
JOHNSON, Director of Administrations;
MR.   CRAPO, Religous Cordnator;
WILSON, Officer; JENKINS, A.P.R.N.;
STEPHENIE         LAST       NAME
UNKNOWN, Mental Health LMHP;
LINTON N. BAKER, Inmate; FOUR
UNKNOWN          INMATES,        and
DAWNING, Officer;

                   Defendants.


       This matter is before the court on Plaintiff’s Motion for Status. (Filing 6.)
Plaintiff asks if the court has sent “an application AO 240 Form, or an update of
approval of In Forma Pauperis.” (Id.) On June 29, 2021, the court entered an order
denying Plaintiff’s “leave to proceed in forma pauperis” (filing 2) as it failed to
comply with 28 U.S.C. § 1915 and directed Plaintiff to submit the $402.00 filing
and administrative fees to the clerk’s office or submit a request to proceed in forma
pauperis within 30 days. (Filing 8.) The court also directed the clerk of the court to
send to Plaintiff the Form AO240 (“Application to Proceed Without Prepayment of
Fees and Affidavit”). Accordingly,

        IT IS ORDERED that: Plaintiff’s Motion for Status (filing 6) is denied as
moot.
Dated this 30th day of June, 2021.

                                         BY THE COURT:


                                         Richard G. Kopf
                                         Senior United States District Judge




                                     2
